—Per Curiam.
Respondent was admitted to practice by this Court in 1985.
On April 24, 2000, respondent was convicted upon his plea of guilty in United States District Court for the District of Connecticut to income tax evasion, in violation of 26 USC § 7201. He was sentenced to probation for two years and fined $10,000. In view of his conviction of a serious crime (see, Judiciary Law § 90 [4] [d]; Matter of Ng, 251 AD2d 810), we grant the motion by petitioner Committee on Professional Standards, which respondent advises he does not oppose, to suspend him from practice until such time as a final disciplinary order is made by this Court (see, Judiciary Law § 90 [4] [f]).
Mercure, J. P., Spain, Carpinello, Graffeo and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective immediately, until a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g), and until further order of this Court; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority and from giving to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys; and it is further ordered that respondent shall show cause at the September 2000 term of this Court why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).